DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2019/0143554 Gereg et al. (‘Gereg hereafter),  App 16/186998
U.S. 2018/0126581 Michael Scot Jacko (‘Jacko hereafter), App 15/807145
The above references will be referred to hereafter by the names or numbers indicated above.

Claim status:
Claims 1 – 6 have been canceled.
Claims 7 - 11 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary M. Hartman (33898) on 04/07/2022.

The application has been amended as follows: 
Claims 1 – 6 (Canceled). 
7. (New) A method of installing a knife in a cutting unit of a machine using a knife replacement tool, 
the method comprising: 
releasing a clamping force that secures a knife clamp against a knife holder of a clamping assembly of the cutting unit to create a gap between the knife clamp and the knife holder; 
gripping the knife between a clamp and a knife support tab of a clamping body of the knife replacement tool; 
abutting the clamping body against the cutting unit immediately adjacent the clamping assembly; 
moving the knife replacement tool toward the clamping assembly to fully install the knife in the gap between the knife clamp and the knife holder; 
operating the clamping assembly to clamp the knife between the knife clamp and the knife holder; and 
disengaging the clamp of the clamping body from the knife. 

8. (New) The method of claim 1, 
wherein the cutting unit is an annular-shaped cutting head of a slicing machine. 

9. (New) The method of claim 1, 
the method further comprising maintaining the clamping body of the knife replacement tool against the cutting unit with at least one magnet in a lower surface of a base of the clamping body. 

10. (New) The method of claim 1, 
the method further comprising inserting the knife support tab in a groove in the cutting unit to help locate the knife replacement tool relative to the cutting unit. 

11. (New) The method of claim 1, 
the method further comprising inserting a portion of the cutting unit in a slot in a lower surface of a base of the clamping body to help locate the knife replacement tool relative to the cutting unit.

Reasons for Allowance
Claim[s] 7 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “using a knife replacement tool, and moving the knife replacement tool toward the clamping assembly to fully install the knife in the gap between the knife clamp and the knife holder.”
The closest prior art is as cited were ‘Greg & ‘Jacko.  
		‘Greg, does not teach a knife replacement tool, does not teach moving the knife replacement tool toward the clamping assembly to install the knife in the gap between the knife clamp and the knife holder.
		‘Jacko, does not teach knife replacing, repairing or modifying, and does not teach moving a knife replacement tool toward the clamping assembly to install the knife in the gap between the knife clamp and the knife holder.
Neither of these references provides a knife replacement tool toward the clamping assembly to install the knife in the gap between the knife clamp and the knife holder. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 8 - 11, are also allowed because they are dependent on claim 7.  

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
04/08/2022